ORDER

PER CURIAM.
John King appeals the appeals from the decision of the Labor and Industrial Relations Commission denying permanent total disability benefits from the Second Injury Fund. The Commission’s award is supported by competent and substantial evidence on the whole record. No error of law appears. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(4) &(5).